     Case: 1:17-cv-07179 Document #: 54 Filed: 02/11/19 Page 1 of 4 PageID #:237




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS


REID POSTLE, individually and on behalf            Case No. 1:17-cv-07179
of all others similarly situated,

                       Plaintiff,
                                                   JUDGE JORGE L. ALONSO
            v.
                                                   MAGISTRATE JUDGE JEFFFREY
                                                   CUMMINGS
ALLSTATE INSURANCE COMPANY,

                       Defendant,




                                       JOINT STATUS REPORT
            Pursuant to Magistrate Judge Jeffrey Cummings’ Standing Order for Initial Joint Status

Report, Plaintiff Reid Postle (“Plaintiff”) and Defendant Allstate Insurance Company

(“Defendant”) hereby provide their joint status report.

            1.     Summary of Claims

            On October 4, 2017, Plaintiff filed his Class Action Complaint asserting claims under the

Telephone Consumer Protection Act, 47 U.S.C. § 227(b)(3) (“TCPA”) on behalf of a nationwide

class. Plaintiff alleges that a lead generator placed telemarketing phone calls in violation of the

TCPA on behalf of Defendant or Defendant’s insurance agents.

            Defendant denies any liability and has not asserted any counter-claims.

            2.     Relief Sought

            Plaintiff seeks statutory damages of $500 per violation and up to $1,500 per willful or

knowing violation of 47 U.S.C. § 227(b)(3) on behalf of himself and the proposed Class.

            3.     Scope of Referral

            On May 9, 2018, the Court, pursuant to Local Rule 72.1, referred this case to the calendar

                                                     1
1693902.1
     Case: 1:17-cv-07179 Document #: 54 Filed: 02/11/19 Page 2 of 4 PageID #:238




of Magistrate Judge Michael T. Mason for the purpose of holding proceedings related to

discovery supervision and settlement conference. Dkt. 40.

            4.     Status of Briefing

            There are no pending motions.

            5.     Status of Discovery
            Discovery was stayed pending the resolution of Defendant’s motion to dismiss. On May

17, 2018, the Court issued an order denying Defendant’s motion to dismiss. Dkt. 37. The parties

exchanged mandatory initial discovery disclosures that same day.

            The parties each pursued third-party discovery and informal investigation to identify the

lead generator that allegedly made calls to develop insurance leads for Defendant or Defendant’s

agents. Those efforts led to the identification of the lead generator Call Creator Plus. From July

2018 through September 2018, Defendant made a rolling production of approximately 1,303

pages of documents and a privilege log, including overview documents concerning Call Creator

Plus, communications between Defendant and Call Creator Plus, and documents identifying the

Allstate agents who used Call Creator Plus. Following a subpoena from Defendant, Call Creator

Plus has made a limited production of documents.

            Because Call Creator Plus is a third party and maintains its call center in The Philippines,

discovery has taken much longer than the parties anticipated. Call Creator Plus has not yet

produced several relevant categories of responsive data, documents, and information. Plaintiff

still seeks: (1) call data showing the calls made by Call Creator Plus; (2) documents regarding

Call Creator Plus’ dialing system; and (3) depositions and/or discovery from persons with

relevant knowledge regarding Call Creator Plus’ calling practices and/or dialing system.

            The parties therefore jointly request a five-month extension of the February 22, 2019 fact

discovery cutoff.

            6.     Case Schedule

            The Court directed that all fact discovery shall be noticed in time to be completed by
                                                      2
1693902.1
     Case: 1:17-cv-07179 Document #: 54 Filed: 02/11/19 Page 3 of 4 PageID #:239




February 22, 2019. Dkt. 47. The Court has not set a trial date.

            7.     Status of Settlement

            The parties have not yet explored settlement of this matter.


                                                  Respectfully submitted,


Dated: February 11, 2019                          By: /s/ Daniel M. Hutchinson

                                                  MEYER WILSON CO., LPA
                                                  Matthew R. Wilson (Ohio State Bar No. 0072925;
                                                  N.D. Ill. general bar)
                                                  Email: mwilson@meyerwilson.com
                                                  Michael J. Boyle, Jr. (Ohio State Bar No. 0091162;
                                                  N.D. Ill. general bar)
                                                  Email: mboyle@meyerwilson.com
                                                  1320 Dublin Road, Ste. 100
                                                  Columbus, Ohio 43215
                                                  Telephone: (614) 224-6000
                                                  Facsimile: (614) 224-6066

                                                  BURKE LAW OFFICES, LLC
                                                  Alexander H. Burke
                                                  Email: aburke@burkelawllc.com
                                                  Daniel J. Marovitch
                                                  Email: dmarovitch@burkelawllc.com
                                                  155 N. Michigan Avenue, Suite 9020
                                                  Chicago, IL 60601
                                                  Telephone: (312) 729-5288
                                                  Facsimile: (312) 729-5289

                                                  LIEFF CABRASER HEIMANN & BERNSTEIN,
                                                  LLP
                                                  Jonathan D. Selbin (N.D. Ill. general bar)
                                                  Email: jselbin@lchb.com
                                                  250 Hudson Street, 8th Floor
                                                  New York, NY 10013
                                                  Telephone: (212) 355-9500
                                                  Facsimile: (212) 355-9592

                                                  LIEFF CABRASER HEIMANN & BERNSTEIN,
                                                  LLP
                                                  Daniel M. Hutchinson (N.D. Ill. general bar)
                                                     3
1693902.1
     Case: 1:17-cv-07179 Document #: 54 Filed: 02/11/19 Page 4 of 4 PageID #:240



                                       Email: dhutchinson@lchb.com
                                       275 Battery Street, 29th Floor
                                       San Francisco, California 94111-3339
                                       Telephone: (415) 956-1000
                                       Facsimile: (415) 956-1008

                                       LIEFF CABRASER HEIMANN & BERNSTEIN,
                                       LLP
                                       Andrew R. Kaufman (N.D. Ill. general bar)
                                       Email: akaufman@lchb.com
                                       One Nashville Place
                                       150 Fourth Avenue North, Suite 1650
                                       Nashville, TN 37219-2423
                                       Telephone: (615) 313-9000
                                       Facsimile: (615) 313-9965

                                       Attorneys for Plaintiff and the Proposed
                                       Class

Dated: February 11, 2019               By: /s/ Mark J. Levin

                                       DENTONS US LLP
                                       Mark L. Hanover
                                       mark.hanover@dentons.com
                                       233 South Wacker Drive, Suite 7800
                                       Chicago, IL 60606

                                       Mark J. Levin, pro hac vice
                                       Philip N. Yannella, pro hac vice
                                       Daniel L. Delnero, pro hac vice
                                       Emilia L. McKee Vassallo, pro hac vice
                                       BALLARD SPAHR LLP
                                       1735 Market Street, 51st Floor
                                       Philadelphia, PA 19103
                                       levinmj@ballardspahr.com
                                       yannellap@ballardspahr.com
                                       delnerod@ballardspahr.com
                                       mckeevassalloe@ballardspahr.com

                                       Attorneys for Defendant
                                       Allstate Insurance Company




                                          4
1693902.1
